     Case 1:20-cv-01471-NONE-EPG Document 30 Filed 03/11/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    J.G., a minor, by and through her Guardian ad ) CASE NO. 1:20-CV-01471-NONE-EPG
      litem, JOHANNA FISHER; and JOHANNA )
12    FISHER, an individual,                        ) STIPULATION AND ORDER FOR
13            Plaintiffs,                           ) EXTENSION OF TIME TO FILE
                                                    ) RESPONSIVE PLEADING
14        vs.                                       )
                                                    ) (ECF No. 29)
15    ARMY NATIONAL GUARD; CALIFORNIA )
      ARMY NATIONAL GUARD; CALIFORNIA )
16    MILITARY DEPARTMENT; PORTERVILLE )
      UNIFIED SCHOOL DISTRICT; and Does 1-
17    20,                                           )
                                                    )
18            Defendants.                           )
19

20           It is hereby stipulated by and between Plaintiffs, J.G., a minor, by and through her
      Guardian ad litem, Johanna Fisher, and Johanna Fisher, an individual, and Defendant,
21
      Porterville Unified School District, by and through their attorneys of record, that due to
22
      confusion with a related state court action, good cause exists to grant Defendant Porterville
23
      Unified School District an extension of time to file a responsive pleading to Plaintiffs’ First
24
      Amended Complaint.
25
             Defendant, Porterville Unified School District, respectfully requests ten (10) days from
26
      the date of signing the Order to file a responsive pleading to Plaintiffs’ First Amended
27
      Complaint.
28


                                                    1
     Case 1:20-cv-01471-NONE-EPG Document 30 Filed 03/11/21 Page 2 of 3


 1          IT IS SO STIPULATED.
 2    DATE: March 11, 2021               WEAKLEY & ARENDT, P.C.
 3

 4                                 By:    /s/ James J. Arendt
                                         James J. Arendt
 5                                       Leslie M. Dillahunty
                                         Attorneys for Defendant, Porterville Unified
 6                                       School District
 7

 8

 9    DATE: March 11, 2021               CHRISTENSON LAW FIRM, LLP

10
                                   By:    /s/ Vonn R. Christenson
11
                                         Vonn R. Christenson
12                                       Attorneys for Plaintiffs, J.G., a minor, by and
                                         through her Guardian ad litem, Johanna Fisher; and
13                                       Johanna Fisher, an individual

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                           2
     Case 1:20-cv-01471-NONE-EPG Document 30 Filed 03/11/21 Page 3 of 3


 1                                                 ORDER

 2           On March 11, 2021, the parties filed a stipulation to extend the deadline for Defendant

 3    Porterville Unified School District to file a responsive pleading by 10 days from the date of this

 4    order. (ECF No. 29). Porterville Unified School District was served on February 2, 2021. (ECF

 5    No. 22 at 2) (proof of service). The initial 21-day deadline to file an answer expired on

 6    February 23, 2021. See Fed. R. Civ. P. 12(a)(1)(A)(i). The stipulation indicates that there was

 7    confusion by unnamed parties concerning when a responsive pleading needed to be filed due to

 8    the pendency of a state-court matter. (ECF No. 29).

 9           The Court notes that there have been two other extensions of time to deal with the fact

10    that there was a separate state-court lawsuit on the same matter. (ECF Nos. 15 (“Accordingly,

11    under FRCP 19(a) and 20(a), those state-court defendants [including Defendant Porterville

12    Unified School District] may be requisite parties to this federal lawsuit. The parties in both

13    actions are in the process of meeting-and-conferring to determine the proper course of action,

14    and request some additional time to sort out these issues before proceeding with amending the

15    current pleadings.”), 17 (“The parties in both actions have been engaged in the process of

16    meeting-and-conferring to determine the proper course of action, and have agreed that it would

17    be appropriate to bring the parties from the state court action into this federal court case, and the

18    parties request some additional time to make these further adjustments with amending the

19    current pleadings.”)). Those extensions were granted. (ECF Nos. 16, 18).

20           Nevertheless, in light of the stipulation among the parties and the pending motion to

21    dismiss, (ECF No. 25), the Court will grant the stipulated request.

22           Accordingly, IT IS HEREBY ORDERED that Defendant Porterville Unified School

23    District shall file a responsive pleading no later than ten days from the date of this order.

24
      IT IS SO ORDERED.
25

26       Dated:     March 11, 2021                               /s/
                                                            UNITED STATES MAGISTRATE JUDGE
27

28


                                                        3
